PZENA INVESTMENT MANAGEMENT, INC. PZENA INVESTMENT MANAGEMENT, LLC CODE OF BUSINESS CONDUCT AND ETHICS (Revised August 2015) Dear Colleagues/Associates: The good name and reputation of Pzena Investment Management, Inc., Pzena Investment Management, LLC and their subsidiaries (collectively, the "Company") are a result of the dedication and hard work of all of us.Together, we are responsible for preserving and enhancing this reputation, a task that is fundamental to our continued well-being.Our goal is not just to comply with the laws and regulations that apply to our business; we also strive to abide by the highest standards of business conduct. Set forth in the succeeding pages is the Company's Code of Business Conduct and Ethics ("the Code").The purpose of the Code is to reinforce and enhance the Company's ethical way of doing business and, in particular, to provide regulations and procedures consistent with the Investment Company Act of 1940 and the Investment Advisers Act of 1940.The contents of the Code are not new, however.The policies set forth here are part of the Company's long-standing tradition of ethical business standards. All employees, officers and directors are expected to comply with the policies set forth in the Code.Read the Code carefully and make sure that you understand it, the consequences of non-compliance, and the Code’s importance to the success of the Company.If you have any questions, speak to the Chief Compliance Officer or any of the alternate Compliance Officers identified in the Code. The Code should be viewed as the minimum requirements for conduct. The Code cannot and is not intended to cover every applicable law or provide answers to all questions that might arise; for that we must ultimately rely on each person's good sense of what is right, including a sense of when it is proper to seek guidance from others on the appropriate course of conduct.When in doubt about the advisability or propriety of a particular practice or matter, please confer with the Legal and Compliance group. We at the Company are committed to providing the best and most competitive services to our clients.Adherence to the policies set forth in the Code will help us achieve that goal. Sincerely, Richard S. Pzena Table of Contents PUTTING THIS CODE OF BUSINESS CONDUCT AND ETHICS TO WORK 1 About this Code of Business Conduct and Ethics 1 Purpose 1 Employee Provisions 2 Implementation 2 Definitions 4 RESPONSIBILITY TO OUR ORGANIZATION 5 Conflicts of Interest 5 Prohibited Transactions with Respect to Non-Company Securities* 6 Employee Trading Exceptions with Respect to Non-Company Securities* 7 Exempt Transactions 8 Pre-Clearance Requirement 9 Reporting Requirements 9 Company Disclosures 11 Review 11 Reporting Violations 12 Background Checks 12 Sanctions 12 Required Records 12 Record Retention 13 Waivers of this Code 14 Corporate Opportunities 14 Protection and Proper Use of Company Assets 14 Client Information 14 Portfolio Company Information 14 Company Information 15 INSIDER TRADING 15 FAIR DEALING 15 Antitrust Laws 15 Conspiracies and Collaborations Among Competitors 16 Distribution Issues 17 Penalties 18 Gathering Information About the Company's Competitors 18 RESPONSIBILITY TO OUR PEOPLE 18 Equal Employment Opportunity 18 Non-Discrimination Policy 18 Anti-Harassment Policy 19 Individuals and Conduct Covered 19 Retaliation 19 Reporting an Incident of Harassment, Discrimination or Retaliation 19 LEAVE POLICIES 19 Bereavement Leave 20 Jury Duty 20 Family and Medical Leave Act i Disability 20 Maternity Leave Program 20 Parenting Leave 20 Coordination with FMLA Leave 20 Coordination with Vacation 21 Approval 21 Job Security 21 Safety in the Workplace 21 Weapons and Workplace Violence 21 Drugs and Alcohol 21 INTERACTING WITH GOVERNMENT 22 Prohibition on Gifts to Government Officials and Employees 22 Political Contributions and Activities 22 Lobbying Activities 22 Bribery of Foreign Officials 22 Amendments and Modifications 23 Form ADV Disclosure 23 Employee Certification 23 ii PUTTING THIS CODE OF BUSINESS CONDUCT AND ETHICS TO WORK About this Code of Business Conduct and Ethics We at the Company are committed to the highest standards of business conduct in our relationships with each other and with our clients, suppliers, shareholders and others.This requires that we conduct our business in accordance with all applicable laws and regulations and in accordance with the highest standards of business conduct.The Company's Code of Business Conduct and Ethics (this "Code") helps each of us in this endeavor by providing a statement of the fundamental principles and key policies and procedures that govern the conduct of our business.Furthermore, this Code sets out procedures for compliance by the Company, a registered investment adviser to separately managed advisory accounts including registered investment companies (the "Funds") as well as unregistered funds and other private accounts, with Rule 17j-1 under the Investment Company Act of 1940, as amended, Rule 204A-1 and Rule 204-2 under the Investment Advisers Act of 1940, as amended (hereinafter, the Investment Company Act of 1940 and the Investment Advisers Act of 1940 shall collectively be referred to as the "1940 Acts" and Rule 17j-1, Rule 204A-1 and Rule 204-2 shall be collectively referred to as the "Rules").This Code is designed to establish standards and procedures for the detection and prevention of activities by which persons having knowledge of the investments and investment intentions of the Company's advisory accounts may breach their fiduciary duties, and to avoid and regulate situations that may give rise to conflicts of interest that the Rules address. This Code is based on the principle that the Company owes a fiduciary duty to clients, to ensure that its employees conduct their Personal Security Transactions (as defined below) in a manner that does not interfere with clients’ transactions or otherwise take unfair advantage of the Company’s relationship to its clients.The fiduciary principles that govern personal investment activities reflect, at a minimum, the following:(1) the duty at all times to place the interests of the client first; (2) the requirement that all Personal Security Transactions be conducted consistent with this Code and in such a manner as to avoid any actual or potential conflict of interest or any abuse of an individual's position of trust and responsibility; (3) the fundamental standard that investment personnel should not take inappropriate advantage of their positions; and (4) the requirement that investment personnel comply with applicable Federal securities laws.Our business depends on the reputation of all of us for integrity and principled business conduct.Thus, in many instances, the policies referenced in this Code go beyond the requirements of the law. Honesty and integrity are required of the Company and its employees, officers and directors at all times.The standards herein should be viewed as the minimum requirements for conduct.All employees, officers and directors of the Company are encouraged and expected to go above and beyond the standards outlined in this Code in order to provide clients with top level service while adhering to the highest ethical standards. This Code is a statement of policies for individual and business conduct and does not, in any way, constitute an employment contract or an assurance of continued employment.Employees of the Company are employed at-will, except when covered by an express, written employment agreement.This means that employees may choose to resign their employment at any time, for any reason or for no reason at all.Similarly, the Company may choose to terminate employees’ employment at any time, for any legal reason or for no reason at all, but not for an unlawful reason. Purpose The purpose of this Code is to reinforce and enhance the Company's ethical way of doing business and, in particular, to provide regulations and procedures consistent with the 1940 Acts and the Rules. As required by Rule 204A-1, this Code sets forth standards of conduct, requires compliance with the Federal securities laws and addresses personal trading.In addition, this Code is designed to give effect to the general prohibitions set forth in Rule 17j-1(b), to wit: Compliance Manual
